Citation Nr: 0425873	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
chronic cervical strain with limitation of motion of upper 
extremities, currently rated at 30 percent.

2.  Entitlement to an initial rating for headaches, secondary 
to service-connected residuals of chronic cervical strain, in 
excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which increased the rating for 
residuals of chronic cervical strain with limitation of 
motion of the upper extremities to 30 percent and granted 
service connection for headaches, secondary to service-
connected residuals of chronic cervical strain, with a rating 
of 10 percent.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing held in Indianapolis, 
Indiana, in March 2004.


FINDINGS OF FACT

1.  Residuals of chronic cervical strain with limitation of 
motion of upper extremities are currently manifested by 
severe limitation of motion due to pain, without neurological 
deficit.    

2.   Headaches, secondary to chronic cervical strain with 
limitation of motion of the upper extremities, are currently 
manifested by prostrating attacks occurring on an average of 
once a month over the last several months.





CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for a 
chronic cervical strain with limitation of motion of the 
upper extremities have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. §§ 4.71a 
Diagnostic Codes 5237, 5243 (68 Fed. Reg. 51,454-51,458 
(August 27, 2003)).


2.  The criteria for a rating of 30 percent, but no more, for 
headaches, secondary to a chronic cervical strain with 
limitation of motion of the upper extremities, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an October 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The VCAA notice was provided by the RO prior to the December 
2002 rating decision, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board notes that the veteran is represented, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices 
and, in October 2002, notified the RO he had no new 
information to provide in support of his claim. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran was afforded VA neurological 
and orthopedic examinations in November 2002, in connection 
with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

The veteran was involved in an automobile accident in January 
1958 while on active duty.  He sustained a neck injury and 
was hospitalized from July 1958 to August 1958 during which 
he was treated for chronic cervical neck strain.  His October 
1958 separation physical reflects that he was in "fair" 
health at the time of his discharge with a moderate, chronic 
cervical neck strain.

The veteran was service-connected for a chronic cervical 
strain, effective January 1998, with a 10 percent rating.
Following a November 1998 VA medical examination which 
diagnosed residuals of a cervical spine injury, a December 
1998 RO rating decision increased the rating for chronic 
cervical strain to 20 percent.

In November 2002 the veteran received VA orthopedic and 
neurological examinations, including x-rays. The orthopedic 
examining physician concluded that the veteran had severe 
cervical spondylosis, weakness of the biceps, triceps and 
shoulder secondary to pain, with signs of radiculopathy.  
Range of motion was 10 degrees of extension, 20 degrees of 
flexion, both significantly painful.  Pain with lateral 
bending to the right and left of 10 to 20 degrees was noted.  
Axial rotation was approximately 20 degrees.  A history of 
constant, significant, posterior headaches was noted.

The examining neurologist diagnosed cervical strain with 
residuals of headache, dizziness and decreased range of 
motion of the neck and upper extremities.  Physical 
examination revealed cranial nerves II through XII were 
intact, motor was 5/5 throughout, but limited in the deltoids 
due to deep pain.  Strength appeared to be full with 
limitation secondary to pain rather than actual weakness.  No 
evidence of cervical radiculopathy was noted since the tone, 
strength and reflexes in the upper extremities were intact.  
Gait was within normal limits without ataxia. A history of 
constant headaches, worsening over the years, was noted.

In a December 2002 rating decision, the RO increased the 
rating for residuals of chronic cervical strain to 30 percent 
and granted service connection with a 10 percent rating for 
headaches, secondary to the chronic cervical strain.

At a March 2004 Travel Board hearing, the veteran testified 
that he had constant headaches; that he went to bed with his 
head hurting and woke up with his head hurting.  The veteran 
said that when the pain got to a certain level he would stop 
his tractor, get off, and lay down in the field until it got 
better.  R.H. said he was able to tell when the veteran's 
pain got extremely bad and that the veteran had "a way of 
moving his neck that looks like he's breaking it off" in 
order to get relief from pain.

Legal Criteria

Disability evaluations are determined by the application of a 
schedular rating that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Prior to changes in the law effective September 26, 2003, 
disabilities of the spine were evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule. 
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5290, a cervical spine disability with 
a severe limitation of motion was evaluated at 30 percent, 
the maximum possible evaluation under that diagnostic code. 
Moderate limitation of motion warranted a 20 percent 
evaluation.

Under Diagnostic Code 5293, intervertebral disc syndrome: 
Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief was evaluated at 60 percent.  Severe, with recurring 
attacks, with intermittent relief, was evaluated at 40 
percent.  Moderate, with recurring attacks, was evaluated at 
20 percent.
  
The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

38 C.F.R. § 4.71a Schedule of ratings:  Intervertebral Disc 
Syndrome, Diagnostic Code 5293, was revised effective 
September 23, 2002.

38 C.F.R. § 4.71a Schedule of ratings:  Musculoskeletal 
system, Diseases and Injuries of the Spine - Diagnostic Codes 
5235 to 5243 were revised effective September 26, 2003.  
Editorial changes were made to Intervertebral Disc Syndrome, 
Diagnostic Code 5293 (now 5243), in order to make the 
evaluation criteria compatible with the new general rating 
criteria.  However, no substantive revisions were made to the 
criteria for rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the 
Spine is now used for diagnostic codes 5235 to 5243 unless 
5243 is evaluated based on Incapacitating Episodes
 
Diagnostic Code 5237 is used for lumbosacral or cervical 
strain.

Diagnostic Code 5243 is used for intervertebral disc 
syndrome.
 
The general rating formula for diseases and injuries of the 
spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
-

With unfavorable ankylosis of the entire spine is 
evaluated at 100 percent.

With unfavorable ankylosis of the entire thoracolumbar 
spine is evaluated at 50 percent.

With unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, is evaluated at 40 percent. 

Forward flexion of the cervical spine 15degrees or less, 
or favorable ankylosis of the cervical spine, is 
evaluated at 30 percent.

With forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis is evaluated at 20 percent.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code. 38 C.F.R. 
§§ 4.20, 4.27. The diagnostic code is "built-up" by assigning 
the first two digits from that part of the schedule most 
closely identifying the part of the body involved and then 
assigning "99" for the last two digits for all unlisted 
conditions. Then, the disease is rated by analogy under a 
diagnostic code for a closely related disease that affects 
the same anatomical functions and has closely analogous 
symptomatology. The veteran's headaches secondary to his 
service-connected chronic cervical strain have been rated 
under 8199-8100, analogous to the condition of migraine under 
Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent rating. 
Migraine with characteristic prostrating attacks occurring on 
an average once a month over the last several months warrants 
a 30 percent rating. Migraine with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months warrants a 10 percent rating. Migraine with less 
frequent attacks warrants a non-compensable (0 percent) 
rating.




Analysis

Chronic Cervical Strain 

Rating criteria in effect prior to September 26, 2003 

The veteran was awarded a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 for limitation of motion of the 
cervical spine. That is the maximum possible rating under 
that diagnostic code.

The veteran asked the RO to consider his disability under the 
criteria for intervertebral disc syndrome, Diagnostic Code 
5293.  Intervertebral disc syndrome can be rated either on 
the basis of "incapacitating episodes" or by combining 
separate evaluations of its "chronic orthopedic and 
neurologic manifestations".

Incapacitating episodes are defined as periods of acute signs 
and symptoms requiring bed rest prescribed by a physician, 
and treatment by a physician.  There is no evidence of record 
of such episodes.

Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms that are present 
constantly, or nearly so.  While the orthopedic examining 
physician found "signs of radiculopathy," the neurologist 
concluded that there was no evidence of cervical 
radiculopathy since the tone, strength and reflexes in the 
upper extremities was intact.  In the absence of neurologic 
manifestations, the highest rating possible under this 
diagnostic code is 30 percent.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2003). In this instance, the Board finds 
that the veteran has not demonstrated any additional 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 30 percent evaluation 
currently assigned is based on the veteran's complaints of 
severe symptoms, such as pain and limited motion, and, as 
stated above, is the maximum evaluation based on limitation 
of motion in the absence of neurologic manifestations.  

Accordingly, a rating in excess of 30 percent under the 
rating criteria in effect prior to September 26, 2003, is not 
warranted.

Rating criteria in effect from September 26, 2003

Cervical strain is rated under Diagnostic Code 5237 and 
intervertebral disc syndrome is rated under Diagnostic Code 
5243.  The general rating formula for diseases and injuries 
of the spine is used for all diagnostic codes unless 
Diagnostic Code 5243 is evaluated under the formula for 
incapacitating episodes.  As previously discussed, there is 
no evidence of record of acute signs and symptoms requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently, both cervical strain and 
intervertebral disc syndrome must be rated under the general 
rating formula.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, for a rating of 
20 percent under the general rating formula, there must be 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees.  Medical evidence of record 
reflects the veteran meet this criteria as he had forward 
flexion to 20 degrees.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, for a rating of 
40 percent under the general rating formula, there must be 
unfavorable ankylosis of the entire cervical spine.  There is 
no evidence of record of ankylosis.

Accordingly, a rating in excess of 20 percent under the 
rating criteria in effect from September 26, 2003, is not 
warranted.  However, as the veteran meets the criteria for a 
30 percent rating under the pre-September 26, 2003 
regulations, a rating of 30 percent should be continued.

Headaches, Secondary to Cervical Strain 

The November 2003 VA medical examinations both reflect the 
veteran's history of, literally, constant headaches.  At his 
Travel Board Hearing the veteran testified to constant 
headaches, worsening in severity and duration, and at times 
being incapacitated to the extent he would have to get off 
his tractor and lay down until the pain subsided enough that 
he could continue.  

And, while the veteran did not specifically state that these 
prostrating attacks occurred on an average of one a month for 
the last several months, the incidents he described and the 
way he described them implied that they occurred that 
frequently.
Giving the veteran the benefit of the doubt as to the 
frequency of the prostrating attacks, as we are required to 
do on any issue material to the determination of a matter, a 
30 percent rating is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In order to meet the criteria for a higher rating of 50 
percent, the veteran would have to show very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. A condition of this severity 
is not demonstrated by the record.

ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of chronic cervical strain with limitation of motion of upper 
extremities, is denied.

Entitlement to an initial 30 percent rating, but no more, for 
headaches, secondary to service-connected residuals of 
chronic cervical strain, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



